Citation Nr: 0428090	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cancer of the left 
kidney, to include service connection due to herbicide 
exposure.

2.  Entitlement to service connection for cancer of the left 
tonsil, to include service connection due to herbicide 
exposure.

3.  Entitlement to service connection for cancer of the 
trachea, to include service connection due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  Service records indicate that he had active 
service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Waco, Texas, Regional Office (the RO) of the Department of 
Veterans Affairs (VA).  The veteran perfected his appeal by 
the submittal of a substantive appeal (VA Form 9) in July 
2003.

A personal hearing was held before the undersigned, sitting 
at the RO, in June 2004.

A motion to advance this case on the docket due to the 
veteran's financial hardship and serious illness was granted 
by the Board in September 2004.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  Cancer of the left kidney was not manifested during 
service or within one year thereafter, nor is it shown to be 
due to herbicide exposure.

2.  Cancer of the left tonsil was not manifested during 
service or within one year thereafter, nor is it shown to be 
due to herbicide exposure.

3.  Cancer of the trachea is not shown.



CONCLUSIONS OF LAW

1.  Cancer of the left kidney, to include cancer of the left 
kidney due to herbicide exposure, was not incurred in or 
aggravated by wartime service, nor may it be presumed to have 
been incurred during such service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 (2003).

2.  Cancer of the left tonsil, to include cancer of the left 
tonsil due to herbicide exposure, was not incurred in or 
aggravated by wartime service, nor may it be presumed to have 
been incurred during such service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 (2003).

3.  Cancer of the trachea, to include cancer of the trachea 
due to herbicide exposure, was not incurred in or aggravated 
by wartime service, nor may it be presumed to have been 
incurred during such service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
cancer of the left kidney, cancer of the left tonsil, and 
cancer of the trachea, each claimed as the product of in-
service exposure to herbicides during service in Vietnam.

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

 The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

A substantially complete application for service-connected 
benefits was received in October 2001.  By letter dated in 
April 2002, the veteran was advised that evidence which would 
substantiate his claims would include the essential 
components of a successful claim of service connection:  (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  The veteran was further 
advised that he should forward information on any additional 
treatment or evidence not previously identified that he 
believe would assist him in support of his claims, and that 
VA would secure any medical records not previously obtained 
as well as any governmental records he identified.  The 
veteran was also advised that VA would provide a medical 
examination if it was necessary to render a decision relative 
to his claim.  By separate correspondence dated in April 
2002, the veteran was specifically advised that if he was 
claiming service connection for a disability that was not 
presumptively linked by law to herbicide exposure, it was his 
responsibility to provide scientific and medical evidence 
that the disorder was associated with exposure to an 
herbicide.  

Apart from reporting that all of his medical treatment was 
provided by the Dallas, Texas VA medical care system, the 
veteran did not report any further medical care providers or 
report the existence of any further competent medical sources 
that linked his disabilities to presumed in-service exposure 
to an herbicide or to any incident of military service.  

By rating decision dated in June 2002, the claims were 
denied.  After receipt of the veteran's notice of 
disagreement in February 2003 
 
In this matter, VA has complied with the purpose and timing 
of the notice requirement of the VCAA, and there is no 
further available evidence which would substantiate the 
claims.  See 38 U.S.C.A § 5103(b) (Providing in substance 
that after advisement to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained VA treatment 
records alluded to by the appellant, as is detailed below.  
In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

Given these matters of record and as is explained below, 
there is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  

The Merits of the Claims

The veteran is seeking service connection for cancer of the 
left kidney, cancer of the left tonsil, and cancer of the 
trachea, each of which he alleges is the product of his in-
service exposure to an herbicide while serving in Vietnam.  
Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active wartime 
military service.  38 U.S.C.A. § 1110 (West 2002).  Certain 
disabilities, enumerated in VA regulation, are presumed to 
have been incurred during service if manifested to a 
compensable degree within a specific period of time (usually 
one year) following service separation.  38 C.F.R. §§ 3.307, 
3.309 (2003).  Malignant tumors (that is, cancer) are 
identified as such a disability; see 38 C.F.R. § 3.309(a).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2003).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2003); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 
See 38 C.F.R. § 3.307(a)(6)(ii) (2003).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is otherwise the result of active service.

With regard to Hickson element (1), current disability, 
medical records dated in 2001 show that a sonogram performed 
in January 2001, pursuant to repair of a longstanding ventral 
hernia, revealed the presence of a large cystic and solid 
mass arising from the inferior pole of the left kidney that 
was subsequently confirmed as cancerous and operatively 
excised.  The Board accordingly finds that Hickson element 
(1), a current disability, is met.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records are 
entirely silent as to complaint, treatment or diagnosis of a 
renal disorder in service.  The report of the veteran's 
separation examination in July 1968 shows that he was 
clinically evaluated as normal in all pertinent aspects, and 
does not reflect the presence of any renal impairment, or 
complaints indicative thereof.  A report of medical history 
prepared at that time shows that the veteran denied having, 
or ever having had, frequent or painful urination, kidney 
stone or blood in his urine, or sugar or albumin in his 
urine.  
Hickson element (2) has therefore not been met with respect 
to in-service disease.

However, with regard to in-service injury, the injury 
contended here is exposure to a herbicide.  The veteran's 
service records show that he served in Vietnam during the 
Vietnam War.  Because the veteran served in Vietnam, exposure 
to herbicides is presumed.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003).  Hickson element 
(2) is therefore met only as to in-service exposure to 
herbicides, which is presumed under 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307.

Moving on to element (3), medical nexus, in light of presumed 
exposure to herbicides in Vietnam such nexus is ordinarily 
presumed if an Herbicide-related disease, which are those 
diseases enumerated above, is present.  See 38 C.F.R. 
§ 3.309(e) [subject to the exceptions found in 38 C.F.R. § 
3.307(a)(6)(ii)].  Renal cancer, however, is not included 
among those enumerated diseases.  Therefore, although the 
veteran is presumed to have been exposed to herbicides in 
Vietnam, he is not presumed to be entitled to service 
connection for cancer of the kidney based on such exposure.  
Accordingly, there is no medical nexus on a presumptive 
basis. 

As discussed above, even though a presumptive medical nexus 
based upon the veteran's Herbicide exposure is not warranted, 
this does not preclude the veteran from otherwise 
establishing service connection based on the evidence of 
record, to include competent medical nexus evidence.  See 
Combee, supra.  In this instance, however, no such evidence 
has been presented.  While medical evidence dated in 2001 and 
thereafter show the diagnosis of, and subsequent treatment 
for, left renal cancer, these records do not indicate that 
this disability has been considered at any time to have been 
etiologically related to the veteran's service, or to any 
incident or injury incurred therein.  

Likewise, cancer of the left kidney cannot be presumed to 
have been incurred during service.  As discussed above, 
cancer is a disability that, when manifested to a compensable 
degree within a specified time frame, in this instance one 
year, following service, it is presumed to have been incurred 
during that service.  The medical evidence, however, first 
notes the presence of left renal cancer in January 2001, or 
more than 30 years following the veteran's separation from 
service.  The medical evidence does not show that it was 
manifested prior to that date; accordingly, service 
connection on a presumptive basis is not appropriate.

To the extent that the veteran himself contends that his 
renal cancer is related in some manner to his service, it is 
well established that as a lay person without medical 
training veteran is not competent to opine as to medical 
matters such as diagnosis or to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The only evidence that supports the veteran's contentions are 
the statements submitted by the veteran himself.  However, he 
has not shown that he has the requisite medical training that 
would render him competent to proffer such opinions, and as 
such they are of no probative value.  See Espiritu, supra.

In short, a nexus between the veteran's military service has 
not been established, either on a presumptive basis (via the 
Herbicide presumptions) or directly (via Combee 
considerations).  Hickson element (3) has therefore not been 
satisfied, and the veteran's claim fails on that basis also.

A similar analysis is required as to the veteran's claim of 
entitlement to service connection for cancer of the left 
tonsil.  Medical records dated in 2001 show that a small left 
tonsillar squamous cell carcinoma was excised in July of that 
year.  Hickson element (1), current disability, is 
accordingly satisfied.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records are 
entirely silent as to complaint, treatment or diagnosis of a 
tonsillar disorder in service.  The report of his separation 
examination in July 1968 shows that he was clinically 
evaluated as normal in all pertinent aspects, to include the 
mouth and throat, and does not reflect the presence of any 
throat or tonsillar impairment, or complaints indicative 
thereof.  A report of medical history prepared at that time 
shows that the veteran denied having, or ever having had, 
ear, nose or throat trouble.  Hickson element (2) has 
therefore not been met with respect to in-service disease.

However, with regard to in-service injury, again the injury 
contended here is exposure to an herbicide.  The veteran's 
service records show that he served in Vietnam during the 
Vietnam War.  Because the veteran served in Vietnam, exposure 
to herbicides is presumed.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003).  Hickson element 
(2) is therefore met only as to in-service exposure to 
herbicides, which is presumed under 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307.

However, in light of presumed exposure to herbicides in 
Vietnam medical nexus is ordinarily presumed if an Herbicide-
related disease, which are those diseases enumerated above, 
is present.  See 38 C.F.R. § 3.309(e) [subject to the 
exceptions found in 38 C.F.R. § 3.307(a)(6)(ii)].  Throat or 
tonsillar cancer, however, is not included among those 
enumerated diseases; the Board notes that the regulation 
specifically includes cancer of the larynx and trachea, but 
not of the tonsils.  Therefore, although the veteran is 
presumed to have been exposed to herbicides in Vietnam, he is 
not presumed to be entitled to service connection for tonsil 
cancer based on such exposure.  Accordingly, there is no 
medical nexus on  a presumptive basis. 

As discussed above, even though a presumptive medical nexus 
based upon the veteran's herbicide exposure is not warranted, 
this does not preclude the veteran from otherwise 
establishing service connection based on the evidence of 
record, to include competent medical nexus evidence.  See 
Combee, supra.  In this instance, however, no such evidence 
has been presented.  While medical evidence dated in 2001 and 
thereafter shows the diagnosis of, and subsequent treatment 
for, left tonsillar cancer, these records do not indicate 
that this disability has been considered at any time to have 
been etiologically related to the veteran's service, or to 
any incident or injury incurred therein.  

Likewise, left tonsil cancer cannot be presumed to have been 
incurred during service.  As discussed above, cancer is a 
disability that, when manifested to a compensable degree 
within a specified time frame, in this instance one year, 
following service, it is presumed to have been incurred 
during that service.  The medical evidence, however, first 
notes the presence of left tonsillar cancer in 2001, more 
than 30 years following the veteran's separation from 
service.  The medical evidence does not show that it was 
manifested prior to that date; accordingly, service 
connection on a presumptive basis is not appropriate.

To the extent that the veteran himself contends that his left 
tonsil cancer is related in some manner to his service, it is 
well established that as a lay person without medical 
training veteran is not competent to opine as to medical 
matters such as diagnosis or to attribute symptoms to a 
particular cause.  See Espiritu, supra; see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The only evidence that supports the veteran's contentions are 
the statements he himself has submitted.  However, he has not 
shown that he has the requisite medical training that would 
render him competent to proffer such opinions, and as such 
they are of no probative value.  See Espiritu, supra.

In short, a nexus between the veteran's military service has 
not been established, either on a presumptive basis (via the 
Herbicide presumptions) or directly (via Combee 
considerations).  Hickson element (3) has therefore not been 
satisfied, and the veteran's claim fails on that basis also.

The veteran's claim that he has cancer of the trachea is not 
supported by the medical evidence; rather, the medical 
records are devoid of any diagnoses of findings that this 
disability is currently manifested.  While recent medical 
records reference treatment for cancer of the left tonsil and 
left neck dissection revealing 4 out of 51 lymph nodes 
positive for metastasis, moderately differentiated squamous 
cell carcinoma, it must be noted that at no time is cancer of 
the trachea identified, either on these records or on any 
other medical documents.  Accordingly, Hickson element (1), 
current disability, is not satisfied.  

In the absence of a current diagnosis of cancer of the 
trachea, inquiry into whether there is a medical nexus is 
superfluous; there can be no such nexus without a current 
disability.  The fact that cancer of the trachea is a 
disability for which service connection is presumed when 
exposure to an Herbicide is shown is irrelevant in the 
absence of medical evidence that the veteran in fact has 
cancer of the trachea.  

Clearly, service connection cannot be granted for a 
disability when that disability is not shown to be 
manifested.  The Court has specifically held, in that regard, 
that there is no valid claim absent proof of a present 
disability; see Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The evidence of record in its whole has been carefully 
considered.  It is clear that the veteran rendered valuable 
and honorable service to the nation.  However, the Board and 
VA are bound by applicable law, and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It 
has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)]. 


In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
cancer of the left kidney, for cancer of the left tonsil, and 
for cancer of the trachea, to include service connection for 
these disorders as a consequence of exposure to Herbicide.  
Therefore, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefits sought on appeal are accordingly 
denied.


ORDER

Service connection for cancer of the left kidney, to include 
service connection due to herbicide exposure, is denied.  

Service connection for cancer of the left tonsil, to include 
service connection due to herbicide exposure, is denied.  

Service connection for cancer of the trachea, to include 
service connection due to herbicide exposure, is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



